UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6346



ALBERT CURTIS MILLS,

                                             Plaintiff - Appellant,

          versus


EUGENE NUTH, Warden,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Deborah K. Chasanow, District Judge. (CA-
97-144-DKC)


Submitted:   December 23, 1997            Decided:   January 9, 1998


Before WILLIAMS and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Albert Curtis Mills, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's orders dismissing

without prejudice his 42 U.S.C. § 1983 (1994) complaint and denying

his motion for reconsideration. The district court dismissed Appel-

lant's complaint without prejudice for failure to allege facts

showing that his constitutional rights were violated. Because a
dismissal without prejudice is not generally appealable, we dismiss

the appeal. See Domino Sugar Corp. v. Sugar Workers Local Union
392, 10 F.3d 1064, 1066-67 (4th Cir. 1993). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2